Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 1 of 45 Page ID #:24




                   EXHIBIT 1
                                                                 Exhibit 1
                                                                 Page 24
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/40/62985...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21     Page 2 of 45 Page ID #:25

                                                          ANNEX-Z
                                                            Exhibit ’7’
                                                                                                                   Pg 261
 答复: Approval Required For Further Documentation
 Tue, Jun 21, 2016 12:11 am
                                               Based at
                                               located at Huawei-China’s LabininChina
                                                          Huawei’s OpenLab       Suzhou,
                                                                                      - seeChina
                                                                                            page 2
 From: queguoji
 To: Abdullah Ahmed,Zhaoyiming (Stanley),Liuxiang (Ryan), Hide
 Cc: jnawaz@businessefﬁciencysolutions.com


        5 Attachments

    image001.png - (17kB)        image002.jpg - (860B)       image003.jpg - (872B)         image004.jpg - (929B)

    image005.jpg - (820B)


  Hi,



  We&need&FRS/TestCase&very&urgent,&it’s&no&9me&to&lose.&Please&give&these&documents&today.



                    LLD                      FRS         Test Case              BOQ                  Training course User Guide

                                                                                Done(Some
    RMS             Done(Good)                           Done
                                                                                GAP)

                                                                                Done(Some
    LMS             Done(Good)                           Done                                                        Done(Good)
                                                                                GAP)

                                                         Done(not      good     Done(Some
    ACS(BMS)        Done(Only ACS)                                                                                   Done(only ACS)
                                                         enough)                GAP)

                    Done(not        good                 Done(not      good     Done(Some
    Desk Help
                    enough)                              enough)                GAP)

                                                                                Done(Some
    MMC             Done                                                                             Done
                                                                                GAP)

                    Done(not        good                                        Done(Some
    DFC                                                                                              Done            Done
                    enough)                                                     GAP)

                                                                                Done(Some
    DES             Done                                                                             Done            Done
                                                                                GAP)

                                                                                Done(Some
    UAV             Draft                                                                                            Done(Good)
                                                                                GAP)

                                                                                Done(Some
    EVC             Draft
                                                                                GAP)




                                                                                                                    Exhibit 1
                                                                                                                    Page 25
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/40/62985...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21     Page 3 of 45 Page ID #:26


                                                                                                  Pg 262

       国基!Andy!Que!Guoji




        企         解决方案集成         部（开放       室）

  Solutions I&V Dept(Openlab) , Huawei Enterprise Business Group

  Mobile: +86 13472523643, +971 522928826(迪拜)

  Email: queguoji@huawei.com (mailto:wutianyuan@huawei.com)

       州星湖街328号      意     园A3      研      中心

  Huawei R&D Center,No.328 Xinghu Street,Suzhou, P.R.China

  enterprise.huawei.com&(hAp://enterprise.huawei.com/)

         (http://enterprise.huawei.com/)         (http://www.weibo.com/hwenterprise)      (http://www.linkedin.com/groups
  /Huawei-Enterprise-4070523)           (http://i.youku.com/u/id_UNDE2NzMyNTg0)



   件人: Abdullah Ahmed [mailto:abdullah@abdullahahmed.com]
   送     : 2016年6月21日 14:58
  收件人: Zhaoyiming (Stanley); queguoji; Liuxiang (Ryan)
  抄送: jnawaz@businessefﬁciencysolutions.com
  主 : Approval Required For Further Documentation



  Hello Andy and Stanley,



  I've discussed with Javed and further documentation requests need to be approved by Javed. Please get in touch with them
  directly for more documentation.



  Furthermore I am not cleared to go to your ofﬁces until approved by Javed.



  Regards,



  --



                                                                                                     Exhibit 1
                                                                                                     Page 26
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 4 of 45 Page ID #:27




                   EXHIBIT 2
                                                                 Exhibit 2
                                                                 Page 27
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/22/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21     Page 5 of 45 Page ID #:28



 RE: 【Update】DES acceptance
 Tue, Oct 4, 2016 8:30 am
 From: jnawaz@businessefﬁciencysolutions.com
 To: Chendeng
 Cc: Chenfeng (Jeffrey),Zhangtao (Taom),Sangyi,Chengqianbing,Awais Chughtai,Aurangzeb Bhatti, Hide


       5 Attachments

       image001.png@01D21E37.66B9E8A0.png - (17kB)       image002.jpg@01D21E37.66B9E8A0.jpeg - (860B)

       image003.jpg@01D21E37.66B9E8A0.jpeg - (872B)      image004.jpg@01D21E37.66B9E8A0.jpeg - (929B)

       image005.jpg@01D21E37.66B9E8A0.jpeg - (820B)


  Chen,

  Thanks for following up on this.

  In regards to your mention of: "Hope we can cooperate more smoothly in the future":

  It will go smoothly if you deal with us in an ethical manner, unlike with RMS and MMC. We entered the relationship with
  Huawei with intentions to make this a long-term partnership and hope to maintain a positive relationship with Huawei's
  staff, as with Jeffrey and Bill.

  From: "Chendeng" <chendeng@huawei.com>
  Date: Tue, Oct 4, 2016 12:12 am
  To: "jnawaz@businessefﬁciencysolutions.com" <jnawaz@businessefﬁciencysolutions.com>
  Cc: "Chenfeng (Jeffrey)" <jeffrey.chenfeng@huawei.com>, "Zhangtao (Taom)" <taom.zhangtao@huawei.com>, "Sangyi"
  <sangyi@huawei.com>, "Chengqianbing" <chengqianbing@huawei.com>, "Awais Chughtai"
  <achughtai@businessefﬁciencysolutions.com>, "Aurangzeb Bhatti" <abhatti@businessefﬁciencysolutions.com>
  Subject: 【Update】DES acceptance


  I discuss with project team, since BES ﬁnish following work:



  1.     Test Version: the software has been deployed to China for factory test and the license has been given Huawei as well.

  2.    Beta Version: the integration of DES and CAD has been tested in China, the integration of DES and PTMS/Echallan
        gets Client approval.



  Project Team get agreement that BES has achieved two milestones. The project team will provide evidence to acceptance
  guy, so that BES will get the payment.




                                                                                                          Exhibit 2
                                                                                                          Page 28
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/22/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21     Page 6 of 45 Page ID #:29


  BES can go ahead to the next phase work. Hope we can cooperate more smoothly in the future.




  陈 登 Chen Deng




  华
  华为为企
     企业业业
        业务务 解
            解决决方
               方案案集
                  集成成验
                     验证证部
                        部（（开
                           开放放实
                              实验验室
                                 室））

  Solutions I&V Dept(Openlab) , Huawei Enterprise Business Group

  Mobile: +86 18665615677

  Email: chendeng@huawei.com (mailto:wutianyuan@huawei.com)

  苏州星湖街328号创意产业园A3栋华为研发中心

  Huawei R&D Center,No.328 Xinghu Street,Suzhou, P.R.China

  enterprise.huawei.com (http://enterprise.huawei.com/)

       (http://enterprise.huawei.com/)       (http://www.weibo.com/hwenterprise)     (http://www.linkedin.com/groups
  /Huawei-Enterprise-4070523)            (http://i.youku.com/u/id_UNDE2NzMyNTg0)




                                                                                                   Exhibit 2
                                                                                                   Page 29
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 7 of 45 Page ID #:30




                   EXHIBIT 3
                                                                 Exhibit 3
                                                                 Page 30
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/19/63302...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21     Page 8 of 45 Page ID #:31
                                                                  Exhibit ‘J’
                                                             Annex-U                                                     Pg 267
 答复: 答复: FWD: DES Deployment Update                                          Reference is to DES “Production’ version fully
                                                                             capable of accessing data at Lahore project
 Wed, Sep 14, 2016 8:32 am
 From: Chendeng
 To: achughtai@businessefﬁciencysolutions.com
 Cc: Chenfeng (Jeffrey),Zengyi (Lemon),Xingxiaobing,Liangchao,queguoji,Longyuanhai,jnawaz@businessefﬁciencysolutions.com,
 Aurangzeb Bhatti,aahmed,uhotiana, Hide


  Thank&Awais&so&much.&The&DES&system&has&deployed&in&China&successfully.




    件人: achughtai@businessefﬁciencysolutions.com [mailto:achughtai@businessefﬁciencysolutions.com]
    送    : 2016年9月13日 12:40
  收件人: Chendeng
  抄送: Chenfeng (Jeffrey); Zengyi (Lemon); Xingxiaobing; Liangchao; queguoji; Longyuanhai;
  jnawaz@businessefﬁciencysolutions.com; Aurangzeb Bhatti; aahmed; uhotiana
  主 : RE: 答复: FWD: DES Deployment Update



  Dear&Chen,



  BES&had&completed&all&Interfaces&and&were&ready&before&5th&September&2016&as&commiEed&and&when&you&came&to&our&oﬃce&at&3rd
  September&we&have&showed&you&Talend&soIware&and&interfaces&working&ﬁne&and&only&aIer&seeing&the&system&that&you&started
  processing&on&contract&and&purchase&order.



  Yes,&we&understand&that&all&the&soIware&should&be&installed&by&BES&and&for&that&purpose&I&spent&whole&day&yesterday&12th&Sep&2016
  with&you&ﬁguring&out&but&unfortunately&Mr.&Andy&has&not&completed&the&OS&feature&installaOon&on&MDM&server&and&hence&we&were
  not&be&able&to&install&our&databases.




  The&OS&is&part&of&the&hardware&and&SHOULD&be&installed.&Without&the&OS,&no&soIware&can&be&installed&let&alone&Databases.

  We&kept&on&asking&you&since&5th&September&2016&whether&the&servers&are&ready&or&not&but&you&always&said&yes&they&are&ready&but
  when&I&went&to&Qurban&lines&there&were&OS&features&missing.&The&OS&must&be&a&valid&licenses&copy&or&some&features&can&not&be
  enabled.&&Installing&the&OS&is&not&in&the&scope&of&BES.&I&can&facilitate&you&but&on&15th&Sept.&aIer&the&Eid.&Eid&is&very&special&religious
  holiday&and&the&only&day&we&spend&with&the&family.&So&I&will&be&available&on&the&15th&for&you&to&correct&any&outstanding&problems.&



  Please&understand&that&we&are&on&the&same&team&and&want&this&project&to&succeed&more&if&not&equally&as&your&company.


                                                                                                                      Exhibit 3
                                                                                                                      Page 31
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 9 of 45 Page ID #:32




                   EXHIBIT 4
                                                                 Exhibit 4
                                                                 Page 32
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 10 of 45 Page ID #:33




 !
 !
 !
 !
 !
                             ANNEX-Q/1                              Pg 238
 !
 !




                                                                        !
 !
 !
 !
 !
 !
 !
 !




                                                                        !




                                                                  Exhibit 4
                                                                  Page 33
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 11 of 45 Page ID #:34




                   EXHIBIT 5
                                                                  Exhibit 5
                                                                  Page 34
             Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 12 of 45 Page ID #:35
Webmail | Email                                                       https://webmail05.register.com/mm/email#print/INBOX.Sent/16/6...


                                                       Annex-Q/2
                                                        ANNEX-P/2
                                                                                                             Pg 239
                                                                                                            page xx


 RE:          : HUAWEI and BES meeting this afternoon
 Tue, Mar 28, 2017 11:52 pm
 From: jnawaz@businessefﬁciencysolutions.com
 To: Xiadasheng,Zhangweiwei (Edward), Hide
 Cc: Wangbo (Alex, w),Chendeng,Aurangzeb Bhatti,Awais Chughtai, Hide


     10 Attachments

    image001.png@01D2A832.DD85CB90.png - (23kB)           image002.png@01D2A832.DD85CB90.png - (1732B)

    image003.png@01D2A832.DD85CB90.png - (1837B)            image004.png@01D2A832.DD85CB90.png - (1936B)

    image005.png@01D2A832.DD85CB90.png - (1679B)            image001.png@01D2A832.DD85CB90.png - (23kB)

    image002.png@01D2A832.DD85CB90.png - (1732B)            image003.png@01D2A832.DD85CB90.png - (1837B)

    image004.png@01D2A832.DD85CB90.png - (1936B)            image005.png@01D2A832.DD85CB90.png - (1679B)


  Dear Xiadasheng,

  In regards to setting up the environment in Suzhou in China, we want to insure that PPIC3 has no objection in transfer of
  this technology outside of PPIC3 for security reasons..

  Please get an approval from PPIC3, in writing, prior to us performing this function. Our staff is on way to PPIC3 and will
  await instructions before updating DES on to servers in China.

  Thank You,

  Javed
  __________________________________________________

  From: "Xiadasheng" <xiadasheng@huawei.com>
  Date: Tue, Mar 28, 2017 11:43 am
  To: "jnawaz@businessefﬁciencysolutions.com" <jnawaz@businessefﬁciencysolutions.com>, "Zhangweiwei (Edward)"
  <edward.zhangweiwei@huawei.com>
  Cc: "Wangbo (Alex, w)" <alex.wangbo@huawei.com>, "Chendeng" <chendeng@huawei.com>, "Aurangzeb Bhatti"
  <abhatti@businessefﬁciencysolutions.com>
  Subject:     : HUAWEI and BES meeting this afternoon
  Dear Javed,



  Good night,



  As we communication, please contact Mr. Wangbo(03126305888) and Mr. Chendeng(03100788222) tomorrow.



  1. We have arranged our staff to be at the police station at 12 noon to set up the environment in Suzhou in China.

  Reply: Thanks. As we communication, your engineer will come on 11.



  2. MMC demo can start at 2pm. Setup will start earlier.

  Reply: Thanks. It’s good.


  3. Cost details for DES (Talend DI+Talend ESB+Talend MDM) will be provided tomorrow, Wed. March 29, 2017

  Reply: Thanks. Last quotation for Talend DI+Talend ESB+Talend MDM is 625,625$, hope the cost provided tomorrow much
  less than this ﬁgure for considering our pressure on this project and our long term cooperation in other projects(this year).




                                                                                                             Exhibit 5
                                                                                                             Page 35
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 13 of 45 Page ID #:36




                   EXHIBIT 6
                                                                  Exhibit 6
                                                                  Page 36
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/14/64028...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 14 of 45 Page ID #:37



 RE: HUAWEI and BES meeting this afternoon
 Wed, Mar 29, 2017 12:06 am
 From: Chendeng
 To: jnawaz@businessefﬁciencysolutions.com,Xiadasheng,Chengqianbing, Hide
 Cc: Zhangweiwei (Edward),Chenfeng (Jeffrey),Zhouxu (Josh),Zhangtao (Taom),Wangbo (Alex, w),Aurangzeb Bhatti,Awais Chughtai,
  Hide


     10 Attachments

    image006.png - (17kB)        image007.jpg - (860B)        image008.jpg - (872B)    image009.jpg - (929B)

    image010.jpg - (820B)        image011.png - (23kB)        image012.png - (1732B)    image013.png - (1837B)

    image014.png - (1936B)         image015.png - (1679B)




  Hi,$Javed



  $$$$$$$$$$$Most$of$the$so0ware$and$hardware$are$produced$in$China.$$On$the$other$hand,$the$DES$so0ware$has$already$been
  tested$by$PPIC3$in$Suzhou$lab$in$Sep,$2016.

  $$$$$$$$$$$There$is$no$need$to$get$the$approval$for$this$kind$of$test.



  Regards!



       Chen%Deng




  OpenLab ME, Huawei Enterprise Business Group

  Mobile: +971 523418363

  Email: chendeng@huawei.com (mailto:wutianyuan@huawei.com)

                    Thuraya Tower 1

  F1, Thuraya Tower 1, Dubai Media City, Dubai, UAE

  enterprise.huawei.com$(hNp://enterprise.huawei.com/)

       (http://enterprise.huawei.com/)           (http://www.weibo.com/hwenterprise)            (http://www.linkedin.com/groups
  /Huawei-Enterprise-4070523)              (http://i.youku.com/u/id_UNDE2NzMyNTg0)



         : jnawaz@businessefficiencysolutions.com [mailto:jnawaz@businessefficiencysolutions.com]
            : 2017 3 29 11:52
         : Xiadasheng <xiadasheng@huawei.com>; Zhangweiwei (Edward) <edward.zhangweiwei@huawei.com>
      : Wangbo (Alex, w) <alex.wangbo@huawei.com>; Chendeng <chendeng@huawei.com>; Aurangzeb Bhatti
  <abhatti@businessefficiencysolutions.com>; Awais Chughtai <achughtai@businessefficiencysolutions.com>
      : RE:       : HUAWEI and BES meeting this afternoon



  Dear Xiadasheng,



                                                                                                                 Exhibit 6
                                                                                                                 Page 37
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 15 of 45 Page ID #:38




                   EXHIBIT 7
                                                                  Exhibit 7
                                                                  Page 38
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 16 of 45 Page ID #:39




                                                                            Exhibit 7
                                                                            Page 39
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 17 of 45 Page ID #:40




                   EXHIBIT 8
                                                                  Exhibit 8
                                                                  Page 40
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/16/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 18 of 45 Page ID #:41



 Arbitration Notice following meeting on April 9, 2018
 Mon, Apr 9, 2018 10:03 pm
 From: jnawaz@businessefﬁciencysolutions.com
 To: Jeffrey Chen,liwen (allwen),Daijinzhuo (Eric Dai, ME EBG),Umar Naeem Mirza (A),job liuxin, Hide
 Cc: Chen Deng,Chengqianbing,Shahzad.akbar@huawei.com, Hide


  Dear Management of Huawei,

  T o resolve certain outstanding issues between Huawei Technologies (Pakistan) Private Limited (Huawei) and Business
  Efﬁciency Solutions, LLC (BES), meetings were held on April 7, 2018 and April 9, 2018 at Huawei's ofﬁces.
  The last meeting ended with participants representing Huawei abruptly walking out of the room and Mr. Liuxin (Job)
  threatening BES with a statement, on his way out of the room, that alluded to see BES in court.

  BES understands Mr. Job’s statement to mean that BES’ services are no longer required and thus BES is now forced to
  refrain from spending resources of money and personnel time on Huawei’s projects, unless we get clariﬁcation from Huawei
  in writing.Please be reminded that the work BES has been performing diligently for Huawei is time sensitive and may
  subject Huawei to penalties from its customer if not delivered in a timely manner. BES will not be responsible for any such
  penalties, monetary or otherwise.

  Topics for resolution demanded by BES through the legal system (as alluded to by Mr. Job), include:

  In#the!Consulting!Agreement signed in 2016 between Huawei and BES:
  (i)!Huawei!committed!to!pay!US$160,000!to!BES!for!services!to!help!Huawei!win!the!Lahore!Safe!City!Project. To date
  the full amount has not been paid to BES and BES demands payment in full.

  (ii)!Huawei!committed!to!purchase!US$2million!worth!of!services!and!products!from!BES!in!the!Lahore!Safe!City
  Project. Huawei has not met its commitment to pay BES the US$2million. BES demands the difference between the amount
  paid to BES and US$2million.

  Payments for DFC and DES remain withheld by Huawei as Huawei continues to demand that BES provide training outside
  of the country even though BOQs for both withheld payments clearly state that training will be provided in Lahore. BES has
  been, and is committed to providing training in conformance with BOQs. However Huawei continues to refuse payment
  against the legally binding agreement.

  Tax!was!withheld!on!two!(2)!separate!occasions; One for payment of Consultant Agreement, and the other relating to
  short payment of the amount payable on a Purchase Order. Both deductions were contrary to agreements between Huawei
  and BES and without prior agreement with BES.

  Proprietary Information and Intellectual Property belonging to BES (a US Company), has been used illegally by Huawei
  and without authorization from BES. Use of BES documents including LLD and HLD documents are BES’ Intellectual
  property and any use of these documents is/was unlawful. BES’ Intellectual Property and Proprietary Information may have
  been used in the following areas:

  1. Building Management System



                                                                                                        Exhibit 8
                                                                                                        Page 41
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/16/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 19 of 45 Page ID #:42


  2. Access Control System

  3. Resource Management System

  4. Uniﬁed Help Desk

  5. Learning Management System

  At this time, BES would like to request an Arbitration with BES to resolve these and other issues based on Section 14.2
  (DISPUTE RESOLUTION) of Agreement No: SOW1021PAK1609080021132290207629, titled "Master Purchase
  Agreement" between Huawei Technologies (Pakistan) Private Limited and Business Efﬁciency Solutions, LLC dated Sept 10,
  2016, Huawei may please identify the point person in Huawei's Management responsible for coordinating Huawei's
  selection of its arbitrator.

  Section 14.2, of the above Agreement states:

  14.2 Dispute Resolution Any dispute in connection with this Agreement shall be settled through friendly consultations
  between both Parties. In case no settlement is reached through friendly consultations within twenty (20) days, both Parties
  shall submit the disputes for resolution to arbitration by a sole arbitrator appointed by the mutual consent of the Parties
  under the Arbitration Act, 1940 and the rules made thereunder. The language of the proceedings shall be English and the
  venue of arbitration shall be Islamabad, Pakistan. The arbitral award shall be ﬁnal and binding on the Parties. Arbitration
  shall be a condition precedent to any other legal proceedings brought by either Party before a court of law, tribunal or quasi-
  judicial authority.

  Please consider this as a formal legal Notice for the 20 day friendly consultation period for Arbitration from BES to Huawei
  as stated in Section 14.2 above

  To reemphasize the earlier statement "..BES is now forced to refrain from spending resources of money and personnel
  time on Huawei’s projects, unless we get clariﬁcation from Huawei in writing. Please be reminded that the work BES has
  been performing diligently for Huawei is time sensitive and may subject Huawei to penalties from its customer if not
  delivered in a timely manner. BES will not be responsible for any such penalties, monetary or otherwise".

  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638
  United States of America
  tel: 1.714.609.0452
  email: jnawaz@businessefﬁciencysolutions.com




                                                                                                          Exhibit 8
                                                                                                          Page 42
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 20 of 45 Page ID #:43




                   EXHIBIT 9
                                                                  Exhibit 9
                                                                  Page 43
Webmail | Email                                                https://webmail05.register.com/mm/email#print/INBOX.Sent/23/6...
                        Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 21 of 45 Page ID #:44



 RE: Pending Issues that remain Unresolved
 Mon, Apr 30, 2018 12:38 am
 From: jnawaz@businessefﬁciencysolutions.com
 To: Liuxin (Job),Chenfeng (Jeffrey), Hide
 Cc: Daijinzhuo (Eric Dai, ME EBG),Liwen (allwen),Chendeng,Wangzheng (Will, Legal), Hide




  Dear Jeffrey,

  We can reach a "comprehensive" agreement to resolve all issues in the upcoming meeting you suggested, or leave it to be
  resolved as suggested by Mr. Job when he walked out of a meeting with BES about seeing BES in court.

  Regards,

  Javed
  _____________________________________

  From: "Liuxin (Job)" <job.liuxin@huawei.com>
  Date: Mon, Apr 30, 2018 12:01 am
  To: "Chenfeng (Jeffrey)" <jeffrey.chenfeng@huawei.com>, "jnawaz@businessefﬁciencysolutions.com"
  <jnawaz@businessefﬁciencysolutions.com>
  Cc: "Daijinzhuo (Eric Dai, ME EBG)" <eric.dai@huawei.com>, "Liwen (allwen)" <allwen.liwen@huawei.com>, "Chendeng"
  <chendeng@huawei.com>, "Wangzheng (Will, Legal)" <wangzheng15@huawei.com>
  Subject: RE: Pending Issues that remain Unresolved
  Dear	  Jeﬀery,



    As	  per	  the	  phone	  call	  discussion	  between	  myself	  and	  Mr.Javed	  @	  26th,April,	  Mr.Javed	  was	  agreed	  will	  get	  back	  the	  MDM	  license,
  DES	  &	  DFC	  foreign	  trainings	  and	  check	  with	  his	  team	  for	  the	  MMC	  TV	  channel	  license	  and	  stability	  issues,	  then	  share	  the	  update
  with	  me	  by	  27th,	  but	  there	  no	  further	  response	  from	  Javed	  side	  except	  the	  foreign	  trainings.	  	  Then	  in	  last	  2	  days	  I	  tried	  to	  call	  and
  sent	  message	  to	  Mr.Javed	  to	  get	  other	  points	  progress	  update,	  unfortunately	  	  Mr.Javed	  not	  pick	  up	  the	  phone	  call	  nor	  reply
  whatsapp	  message.	  	  Anyway	  for	  sure	  we	  are	  willing	  to	  have	  more	  discussion	  with	  Mr.Javed	  to	  manage	  the	  thing	  in	  beLer	  way.



  Dear	  Javed,

  	  	  	  	  	  Kindly	  conﬁrm	  your	  available	  Ome	  by	  today	  then	  we	  can	  have	  conference	  to	  discuss	  the	  project	  related	  issues	  again.



     For	  the	  points	  which	  you	  menOoned	  in	  below,	  kindly	  refer	  to	  my	  comments.



  Thanks!



                                                                                                                                                                                 Exhibit 9
                                                                                                                                                                                 Page 44
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/23/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 22 of 45 Page ID #:45


  Job



  From:	  Chenfeng	  (Jeﬀrey)
  Sent:	  2018年4月30日	  2:16
  To:	  jnawaz@businesseﬃciencysoluOons.com
  Cc:	  Liuxin	  (Job)	  <job.liuxin@huawei.com>;	  Daijinzhuo	  (Eric	  Dai,	  ME	  EBG)	  <eric.dai@huawei.com>;	  Liwen	  (allwen)
  <allwen.liwen@huawei.com>;	  Chendeng	  <chendeng@huawei.com>
  Subject:	  RE:	  Pending	  Issues	  that	  remain	  Unresolved




  Dear Job and Chendeng,

  Could both of u arrange the meeting with BES tomorrow including Eric and Liwen to stand in the same page with Dear
  Nawaz.

  Frist keep in the same page and then to ﬁnd the reasonable way to resolve.

  Pending and unreasonable could not bring any beneﬁt to both of us.

  Thanks.

  --------------------------------------------------
  陈丰 Jeffrey Chen
  M: +92-3244808888
  E: jeffrey.chenfeng@huawei.com (mailto:jeffrey.chenfeng@huawei.com)
  中东地区部-拉合尔办事处
  Middle East Region-Lahore Ofﬁce

  发件人：jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)

  收件人：Chenfeng (Jeffrey),

  时间：2018-04-30 02:04:18

  主 题：Pending Issues that remain Unresolved



  Dear Jeffrey,

  Since our last telephone discussion and the meeting you coordinated between Mr. Job and me, issues remain unresolved.
  Perhaps Mr. Job does not have the authority to resolve these issues, or if needs direction from someone higher up in the
  chain of command at Huawei.




                                                                                                                                    Exhibit 9
                                                                                                                                    Page 45
Webmail | Email                                                       https://webmail05.register.com/mm/email#print/INBOX.Sent/23/6...
                               Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 23 of 45 Page ID #:46




  Currently Huawei continues to demand MDM license from BES without addressing BES' concerns below, and as mentioned
  in prior emails:

  (i) In accordance with attached PO # 10210053747-1, issued by Huawei to BES, full payment for mdm has NOT been made.
  BES cannot accept what it considers an illegal and arbitrary deduction as full payment, since it puts into uncertainty
  payments that are yet to be made on other POs.

  Huawei:	  	  All	  payment	  already	  done	  per	  the	  contract	  and	  Pakistan	  tax	  law.	  	  This	  was	  communicated	  to	  BES	  since	  2017	  Oll	  now	  many
  Omes,	  even	  Huawei	  and	  BES	  CTO	  Mr.Zeb	  went	  to	  the	  government	  together	  for	  this	  case	  in	  2017.	  	  Also	  refer	  to	  the	  aLached	  email
  “Regarding	  BES	  MDM	  Payment	  and	  delivery”.	  	  If	  BES	  sOll	  have	  the	  confusion	  about	  this	  tax	  deducOon	  or	  signed	  contract	  or	  tax	  law,
  we	  are	  willing	  to	  sit	  together	  with	  BES	  again	  to	  clarify	  it.	  	  Just	  suggest	  BES	  to	  make	  clear	  the	  Pakistan	  tax	  law	  or	  bring	  someone	  know
  the	  tax	  law	  then	  let’s	  sit	  down	  and	  discuss	  it	  again.

  BES	  have	  the	  contract	  obligaOon	  to	  provide	  the	  MDM	  license	  ASAP	  and	  it’s	  already	  delaying	  the	  project.	  	  Plz	  refer	  to	  the	  mail
  aLached	  “Delay	  in	  ImplementaOon	  of	  MDM	  SoluOon”.



  (ii) In regards to DFC and DES, BES is ready and willing to provide training in accordance with written agreement between
  BES and Huawei. Huawei continuously refuses to honor what it agreed to in writing (before delivery) and continues to
  withhold payment against the legally binding agreem! ent.

  Huawei:	  	  it’s	  clearly	  told	  to	  BES	  few	  Omes	  face	  to	  face	  and	  via	  whatsapp	  regarding	  the	  DES	  and	  DFC:

   1.       DES	  :	  	  

           a)           Local	  training:	  	  Due	  to	  DES/MDM	  license	  expired	  @	  Jan	  of	  2018	  the	  DES	  local	  training	  can’t	  start	  because	  PSCA	  will	  do
                       the	  exercise	  during	  the	  training,	  without	  the	  license	  this	  can’t	  be	  done.	  	  	  

           b)          SAT	  and	  PAC	  acceptance:	  without	  the	  MDM	  license	  the	  SAT	  and	  PAC	  acceptance	  can’t	  start	  because	  the	  system	  even	  not
                       working,	  how	  we	  can	  stat	  it.

                       In	  this	  case	  BES	  not	  ﬁnish	  the	  last	  milestone	  delivery	  for	  sure	  Huawei	  can’t	  do	  the	  last	  milestone	  payment.	  The	  way
                       forward	  is	  very	  clear	  that	  BES	  provide	  MDM	  oﬃcial	  license	  which	  under	  the	  client	  name	  PSCA	  then	  the	  things	  can	  move
                       forward,	  once	  BES	  ﬁnish	  the	  last	  milestone	  delivery	  then	  Huawei	  will	  release	  the	  payment	  accordingly.



   2.       DFC:

           a)           Local	  training:	  	  BES	  trainer	  is	  not	  qualiﬁed,	  BES	  need	  to	  provide	  qualiﬁed	  trainer	  CV	  to	  Huawei	  then	  we	  can	  move
                       forward	  for	  the	  training,	  but	  this	  trainer	  CV	  was	  pending	  in	  BES	  side	  one	  month.	  	  	  	  Plz	  refer	  to	  the	  email	  aLached	  “RE:DES
                       Local	  Training”.

           b)          SAT	  and	  PAC	  acceptance:	  training	  not	  ﬁnished,	  then	  last	  milestone	  not	  completed,	  for	  sure	  Huawei	  can’t	  pay	  this	  last
                       milestone	  payment.



   3.       DES	  and	  DFC	  foreign	  training:	  	  Huawei	  clearly	  told	  BES	  will	  give	  the	  addiOonal	  PO	  to	  BES	  to	  purchase	  this	  service,	  but	  BES
           required	  the	  advance	  payments.	  Regarding	  the	  advance	  payment	  Huawei	  CEG	  told	  (I	  also	  reply	  the	  email)	  BES	  there	  is



                                                                                                                                                                                    Exhibit 9
                                                                                                                                                                                    Page 46
Webmail | Email                                               https://webmail05.register.com/mm/email#print/INBOX.Sent/23/6...
                       Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 24 of 45 Page ID #:47


           limitaOon	  from	  Pakistan	  naOonal	  center	  bank	  it’s	  not	  allowed	  to	  do	  the	  foreign	  USD	  advance	  payment	  without	  BES	  to	  provide
           the	  Bank	  Guarantee	  (BG),	  but	  BES	  said	  can’t	  provide	  the	  BG	  and	  insist	  to	  have	  advance	  payment,	  in	  this	  case	  there	  no	  soluOon
           to	  purchase	  the	  foreign	  trainings	  through	  BES	  and	  Huawei	  told	  BES	  we	  have	  to	  contact	  the	  original	  company	  directly	  to
           purchase	  the	  service.	  	  	  



  Point	  1	  &	  2	  is	  BES	  responsibility	  to	  do	  that,	  we	  don’t	  know	  from	  which	  point	  BES	  statement	  that	  Huawei	  hold	  the	  payment	  against
  the	  legal	  agreement.	  	  	  For	  point	  3,	  Huawei	  will	  purchase	  the	  training	  service	  ourselves.


  (iii) Deduction made under the Consulting Agreement remain unresolved and are yet to be addressed by Huawei. In the past
  Mr. Job has asked BES to produce a copy of the Consulting Agreement. This has been provided to Huawei and states that
  Huawei is committed to pay US$150,000 to BES for services to help Huawei win the Lahore Safe City Project.. To date the
  full amount has not been paid nor addressed by any person at Huawei who has authority to discuss remaining payment to
  BES.
  Huawei:	  	  This	  deducOon	  also	  basic	  on	  the	  signed	  oﬀ	  agreement	  and	  Pakistan	  tax	  law,	  Jeﬀery	  told	  you	  few	  Omes	  and	  we	  checked
  again	  with	  our	  ﬁnance	  and	  legal	  department,	  Huawei	  just	  deduct	  the	  tax	  per	  the	  contract	  and	  Pakistan	  tax	  law.	  We	  suggest	  you
  double	  check	  and	  make	  clear	  the	  agreement	  and	  tax	  law,	  If	  BES	  sOll	  have	  the	  confusion	  about	  this,	  we	  are	  willing	  to	  sit	  together	  with
  BES	  again	  to	  clarify	  it.	  	  




  Jeffrey, considering the current Political environment and! Intellectual Property issues being discussed between US and
  China (incl. ZTE) our legal is advising to take this to US news channels and newspapers that are backing protection for US
  companies doing business with Chinese companies.
  Huawei:	  	  There	  are	  contract	  agreement,	  BES	  just	  make	  sure	  delivery	  the	  contract	  obligaOon	  with	  good	  quality	  then	  Huawei	  will	  do
  the	  payment	  accordingly.	  	  Business	  is	  simple	  like	  this,	  without	  to	  look	  at	  your	  team	  actual	  delivery	  fact	  and	  try	  to	  play	  the	  card
  regarding	  poliOcal	  environment	  case	  which	  happened	  between	  US	  and	  China	  is	  not	  make	  any	  sense!!	  	  	  	  Regarding	  the	  delivery	  issues
  we	  sent	  a	  leLer	  to	  BES	  but	  BES	  sOll	  not	  feedback	  a	  clear	  response	  for	  those	  points	  Oll	  now	  except	  that	  printer	  already	  provided,	  it’s
  again	  required	  BES	  to	  provide	  the	  oﬃcial	  resoluOon	  for	  those	  criOcal	  pending	  points	  within	  this	  week.	  	  	  Plz	  refer	  to	  the	  email
  aLached	  “RE:	  Delay	  in	  ImplementaOon	  of	  MDM	  SoluOon”	  and	  the	  leLer	  “20180413	  BES	  002	  Pending	  issues	  from	  BES	  in	  Lahore	  Safe
  City	  Project”.




  Please see if you can do anything to prevent this from escalating further.

  Regards,


  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638
  United States of America



                                                                                                                                                                          Exhibit 9
                                                                                                                                                                          Page 47
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/23/6...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 25 of 45 Page ID #:48


  tel: 1.714.609.0452
  email: jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)




  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123




                                                                                                  Exhibit 9
                                                                                                  Page 48
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 26 of 45 Page ID #:49




                 EXHIBIT 10
                                                                Exhibit 10
                                                                Page 49
 Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/9/656161...
                   Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 27 of 45 Page ID #:50



   答复: Meeting between Mr. Liwen and Mr. Bhatti - May 29, 2018
   Wed, May 30, 2018 10:49 pm
   From: Liwen (allwen)
   To: jnawaz@businessefﬁciencysolutions.com,Aurangzeb Bhatti, Hide


    Dear Javed,



    If you cannot understand our stance we cannot go forward, as per your long email I don’t think Mr. Zeb transferred my
    message completely, let me simply make my stance clear.

1. The withholding tax Huawei deducted is as per the local law and signed off contract, also the tax certification and law
    articles were shared with you, for tax case we don’t afraid to go to the so-called Arbitration. The total tax we deducted is
    65,000USD, What I told Mr. Zeb is that I will personally do some adjustment from my other budget to make pay some
    bonus after you complete your delivery (finish the training, provide the license so that we can finish acceptance and then
    give you the money), because as per contract I cannot give you the money without acceptance, otherwise I will be
    audited by company and punished, I will speed up the acceptance after you finish training and provide the license, so the
    timeline you proposed is not acceptable.

2. D F C s y s t e m t r a i n i n g : last time Mr. Zeb training is stopped by Akbar as some trainee said that “he just clicked the menu
    in the software and tried to find the right buttons”, and PSCA requested we provide some certified trainer CV and then
    deliver it. I discussed with Akbar yesterday he refused Zeb’s proposal for training again. So in order to help you get out
    of it, as I agreed with Zeb that Zeb will do the training for Huawei employees and then Huawei employee to delivery
    training to PSCA but BES need to sign the undertaking to commit even after get the payment BES still continuously
    support Huawei to finally pass the SAT testing with PSCA/ARUP for DFC products without extra cost.afte training Huawei
    will immediately do the testing acceptance and then the DFC balance payment to BES in 15 days after SAT testing
    passed.( US$63,030.30)

3 . D E S s y s t e m : H u a w e i P a k i s t a n : Since we have paid the full amount for the license but BES delivered a temporary
    license. What I discussed with Zeb is that now we cannot do acceptance testing without license, so I can’t pay you the
    remaining amount, so in order to settle it down BES shall provide the MDM 5 years active license also the local training
    for PSCA team once the active license enabled and system working. I will start the acceptance once you provided the
    license then you can get the remaining balance (US$41,414.20) , I f l i c e n s e i s n o t p r o v i d e d o t h e r p a r t l i k e b o n u s a n d
    other system payment can’t be done as we have paid more than 300,000 USD and get nothing now.

4. M M C s y s t e m : Huawei already request BES Lahore team come to do the test of Phase 2, after BES finish and pass the
    FAT testing as per the contract definition. $64,220.00 will be paid. And phase 3 $64,220.00 payment also will be paid
    after BES fix the bugs and finish the SAT testing which I will start once bugs are fixed.

              Finally, in regards to Intellectual Property and Proprietary/Confidential Information, it makes no sense as I
        already find all the emails and document that 5 sytems out of 8 all have official email from PSCA or BES to use other
        solution, all the RFP/document we sent to others is from the PSCA original RFP and the solution including LLD is
        also totally different with YOURS.



                                                                                                                             Exhibit 10
                                                                                                                             Page 50
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/9/656161...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 28 of 45 Page ID #:51




       Dear Javed, it seems like that you don't have the intention to resolve the issue as you keep mentioning about the
  issue as per your own logic without double confirm and also no presence on field. If you are not willing to deliver please
  tell us early so that we can start our backup.



  发件人: jnawaz@businessefficiencysolutions.com [mailto:jnawaz@businessefficiencysolutions.com]
  发送时间: 2018年5月30日 17:02
  收件人: Liwen (allwen) <allwen.liwen@huawei.com>; Aurangzeb Bhatti <zbhatti2@hotmail.com>
  主题: Meeting between Mr. Liwen and Mr. Bhatti - May 29, 2018




  Dear Mr. Liwen,


  Thank you for meeting with Mr. Bhatti. We hope these issues can reach a quick resolution - however, skepticism remains.


  For two years and at a considerable expense, BES has tried to resolve these issues in accordance with agreements signed
  between BES and Huawei. More than half a dozen “Requests for Arbitration” through friendly discussions, were considered
  unworthy of a single response by Huawei’s management. In April 2018 and during my previous visits to Lahore to resolve
  issues, BES�! �� attempts were considered unimportant to Huawei, since Huawei sent representatives to these meetings
  who did not have authority to make any decisions, and who were simply messengers narrating stories concocted by
  management to conceal certain nefarious activities related to withholding.


  Furthermore, BES has been frustrated for over a year, at Huawei's policy of appointing people to negotiate resolution with BES
  who have no knowledge of past communications between the parties, forcing BES to spend needless time and money
  repeating and researching past discussions that took place with Huawei's personnel who refuse to either acknowledge the
  discussions, or may be afraid of repercussion from management if they did acknowledge. BES has found no one from Huawei’s
  management who was interested in discussing factual events (“history” as it is referred to at Huawei). BES is further
  aggravated since it is continually spending resources on Huawei's account, ! without knowing how much money Huawei will
  deduct (under disguise of tax at 15% or 31%) from amounts due OR whether Huawei will even pay BES (as is being
  practiced).


  In every attempt by BES to resolve issues, BES has been told my newcomers sent as negotiators that they did not care to
  discuss contract agreements and legal obligations required of Huawei. At one meeting Mr. Tom, supposedly Huawei’s CTO
  screamed at BES’ CEO and CTO that Huawei does Billions of Dollars in annual sales while trying to demean BES. Similar
  attitude was displayed by Mr. Job and his team at an early April meeting where they demanded that BES succumb to their
  demands. When BES did not succumb, all members of Huawei’s negotiating team angrily walked out, with Mr. Job saying "see
  you in court". Its been almost 2 months since that meeting with no choice but for BES to prepare for court.


  BES was prepared to file a lawsuit before the Caretaker Government took over, ho wever we will wait for a short period to see
  if there can be resolutio! n. In regards to your discussion with Mr. Bhatti, we will accept the following:




                                                                                                               Exhibit 10
                                                                                                               Page 51
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/9/656161...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 29 of 45 Page ID #:52


  1. Consultancy fee: Balance due US$65,000 may be paid as follows:
  (i) US$50,000.00 to be received in BES' account within 10 days from May 28, 2018 (as mentioned in email sent on May 28
  PST)
  (ii) US$15,000 to be received in BES' account by Jan 31, 2019


  2. DFC: Balance due: US$63,030.30
  BES will conduct hands-on training for Huawei's Staff for the remaining 10 Hour training on June 1 and June 2, 2018. Training
  will proceed and will be considered valid and acceptable by Huawei, without regard to the number of Huawei staff who show
  up for the meeting or even if no one of Huawei's Staff attends the meeting, as long as BES' staff shows up to conduct the
  meeting. The place and time of training must be relayed by Huawei to Mr. Bhatti via email, no later than 1pm on Thursday May
  31 to allow BES to prepare.

  Within 1 day of receipt of US$63,030.30, BES will give a letter to Huawei providing for additional training of 20 hours within 3
  months from date of letter. Such training will be provided in Lahore by BES' staff. If the additional meeting is required, it must
  be requested by Huawei via email, no later than One (1) week before the additional training is to take place. If there is
  scheduling conflict for either Huawei or BES, both Huawei and BES must agree to a different date.


  DFC Balance due of US$63,030.30 must be received in BES' bank account within 10 days from May 28, 2018 (as
  mentioned in email sent on May 28 PST)

  3. DES: Balance due: US$41,414.20
  All API’s and Interfaces have been completed by BES. Under a Separate PO for MDM Active Talend, BES provided such Talend
  MDM license to Huawei, which was active for months (in later part of 2017 and early 2018), and was used by Huawei for
  purposes it saw fit. However, Huawei withheld US$21,510.66 under pretext of tax deductions, which did not constitute full
  payment. This deduction adde! d to the pretext of tax deduction for payment of Consulting agreement increased the supposed
  withheld tax payment to ~US$65,00.00.


  Upon receipt of US$41,414.20 the MDM Active License will be provided to Huawei.


  4. MMC System:

  Phase 2 Payment: $64,220.00
  Phase 3 Payment: $64,220.00

  As soon as Phase-3 is Completed, Huawei will release Phase 2 and Phase 3 payments. Signoff by PSCA is waived as long as
  system is functional. Bugs found in the system will be fixed in Phase 4. Upgrade of ‘Exterity License’ that has the recording
  features will be provided upon receipt of any one of the above mentioned payments due from Huawei.


  Finally, in regards to Intellectual Property and Proprietary/Confidential Information - this topic is once again under the spotlight
  in US politics as of yesterday:


  link: US slaps 25% tariff on $50 billion worth of Chinese goods (http://money.cnn.com/2018/05/29/news/economy/china-tariffs
  /index!%20.html)
  excerpt: :”… plans to take "multiple steps" to protect domestic technology and intellectual property from certain "discriminatory
  and burdensome trade practices by China."


  Mr. Liwen, it's been a very long time since we've been engaged in trying to resolve these issues but all our attempts have



                                                                                                            Exhibit 10
                                                                                                            Page 52
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/9/656161...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 30 of 45 Page ID #:53


  resulted in needless waste of BES' time, money and efforts. We want to resolve this but have little hope that this will get
  resolved without the interference of a neutral third party.




  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638




                                                                                                          Exhibit 10
                                                                                                          Page 53
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 31 of 45 Page ID #:54




                 EXHIBIT 11
                                                                Exhibit 11
                                                                Page 54
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX.Sent/6/65...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 32 of 45 Page ID #:55

                                                              ANNEX-V/1                                           Pg 271
 Cease and Desist Letter to Huawei from BES.
 Sat, Aug 11, 2018 11:55 am
 From: jnawaz@businessefﬁciencysolutions.com
 To: Umar Naeem Mirza (A),'zbhatti2@hotmail.com','achughtai@businessefﬁciencysolutions.com','abdullah@abdullahahmed.com',
 aahmed@businessefﬁciencysolutions.com, Hide
 Cc: Liwen (allwen),Faisal Naseem,Daijinzhuo (Eric Dai, ME EBG),Wangleiqiang (Rex Wang),Chendeng,Liuxin (Job),Chengqianbing,
 Zengyi (Lemon),Zhangtao (Taom),Zhangweiwei (Edward),Liwei (Leo Li, procurement), Hide


     5 Attachments

    image004.png@01D43190.1ABC0B90.png - (374kB)                   image005.png@01D43190.1ABC0B90.png - (215kB)

    image006.png@01D43190.1ABC0B90.png - (256kB)                   image007.png@01D43190.1ABC0B90.png - (382kB)

    image008.png@01D43190.1ABC0B90.png - (238kB)


  Dear Mr. Umar Naeem Mirza,

  Further to the below email, BES HEREBY DEMANDS that Huawei immediately Cease and Desist use of BES’
  Intellectual Property and Proprietary Information that Huawei has used, and continues to use fraudulently and
  illegally. BES' Intellectual Property and Proprietary Information includes HLD’s, LLD’s, Documents, Plans, Drawings,
  Designs, Ideas and Proprietary Information that BES (a USA Company) has provided to Huawei and which is currently
  being utilized in the below systems in Lahore:

  (1) RMS,
  (2) BMS,
  (3) Access control, including Front Gate Security,
  (4) Field Assets (Specialized Vehicles), and
  (5) UAV.

  After BES had worked tirelessly and without compensation, all the above were awarded to vendors other than BES.

  BES hereby demands compensation equaling to the “Total Revenues” generated by Huawei through implementation
  of the above systems using BES’ Intellectual Property and Proprietary Information. Until then, Huawei is not
  authorized to continue using BES’ Intellectual Property and Proprietary Information and continuation of such use will
  be considered as an illegal act by Huawei.

  Absence compensation, BES will have no choice but to take legal action and seek protection of the Courts in Pakistan
  for issuance of a “cease and desist order” relating to the above mentioned systems, and additionally seek protection of
  Courts in the United States of America for restitution relating to stealth of Intellectual Property and Proprietary
  Information of an America company by Huawei. Our US attorneys are now working to pierce the veil between Huawei
  Technologies (Pakistan) Private Limited, and Huawei Technologies Co., Ltd (the Parent)

  Thank You,

  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638
  United States of America
  tel: 1.714.609.0452
  email: jnawaz@businessefﬁciencysolutions.com

  ------------------------------------------------------------------

  From: "jnawaz@businessefﬁciencysolutions.com" <jnawaz@businessefﬁciencysolutions.com>
  Date: Sat, Aug 11, 2018 5:31 am
  To: "Umar Naeem Mirza (A)" <umar.naeem.mirza@huawei.com>, "'zbhatti2@hotmail.com'" <zbhatti2@hotmail.com>,
  "'achughtai@businessefﬁciencysolutions.com'" <achughtai@businessefﬁciencysolutions.com>,



                                                                                                             Exhibit 11
                                                                                                             Page 55
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 33 of 45 Page ID #:56




                 EXHIBIT 12
                                                                Exhibit 12
                                                                Page 56
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 34 of 45 Page ID #:57




                            Annex-AI                              Pg 353




                                                                Exhibit 12
                                                                Page 57
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 35 of 45 Page ID #:58




                                                                  Pg 354




                                                                Exhibit 12
                                                                Page 58
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 36 of 45 Page ID #:59




                                                                  Pg 355




                                                                Exhibit 12
                                                                Page 59
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 37 of 45 Page ID #:60




                 EXHIBIT 13
                                                                Exhibit 13
                                                                Page 60
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 38 of 45 Page ID #:61




                                                                                  Pg 337
                                         Annex-AD


 PTI repeats corruption elimination mantra
 December'07,'2018
 https://nation.com.pk/07-Dec-2018/pti-repeats-corruption-elimination-mantra
 Excerpts, Kasur “DIG Akbar Nasir Khan, chief officer Punjab Safe City Project Lahore,
 visited under-construction safe city project at DPO office here. He was accompanied by
 Kasur DPO, Dr Shehzad Asif”
 “The DIG said that the safe city project would help eradicate the crime in the city. “It will
 be helpful not only in reducing crime rate, but also in tracing out the criminals,” he
 added. The DIG directed the officials concerned to complete the project as soon as
 possible. “Protecting lives, properties, and honour of the citizens is the first and foremost
 priority of the police,” he stated. Project Manager Azmat Ali and other staff were present
 on the occasion”!




                                                                                    Exhibit 13
                                                                                    Page 61
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 39 of 45 Page ID #:62




                 EXHIBIT 14
                                                                Exhibit 14
                                                                Page 62
   Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 40 of 45 Page ID #:63



                                             Annex-AD/1                                      Pg 338
        Business Efficiency
       Solutions, llc



BUSINESS EFFICIENCY SOLUTIONS, llc
14752 Beach Blvd, Suite # 123
La Mirada, CA 90638. USA
                                                                       Date            Invoice+No.
                                                                 Oct 30, 2018            2109
To:
HUAWEI TECHNOLOGIES (Pakistan) PRIVATE LIMITED
Saudi Pak Tower, 12th Floor, Blue Area
Islamabad,)Pakistan

                               DESCRIPTION                                              AMOUNT


"Consulting Agreement" Invoice for "Kasur Safe City"                              US$200,000.00
per "Consulting Agreement" (Future Safe Cities), between Huawei Technologies
(Pakistan) Private Limited and Business Efficiency Solutions, LLC, dated March 9,
2016

"Consulting Agreement" (Future Safe Cities) is attached to email for reference.




                                                                    TOTAL DUE:    US$200,000.00

contact)jnawaz@businessefficiencysolutions.com
with)any)questions)regarding)this)invoice.




                                                                                        Exhibit 14
                                                                                        Page 63
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 41 of 45 Page ID #:64




                 EXHIBIT 15
                                                                Exhibit 15
                                                                Page 64
   Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 42 of 45 Page ID #:65




                                                 Annex-AD/2                                   Pg 339
        Business Efficiency
       Solutions, llc



BUSINESS EFFICIENCY SOLUTIONS, llc
14752 Beach Blvd, Suite # 123
La Mirada, CA 90638. USA
                                                                       Date            Invoice+No.
                                                                 Oct 31, 2018            2110
To:
HUAWEI TECHNOLOGIES (Pakistan) PRIVATE LIMITED
Saudi Pak Tower, 12th Floor, Blue Area
Islamabad,)Pakistan

                               DESCRIPTION                                              AMOUNT


Subcontract Agreement Invoice for "Kasur Safe City"                               US$2,000,000.00
per Subcontract Agreement between Huawei Technologies (Pakistan) Private
Pakistan Private Limited and Business Efficiency Solutions, LLC, dated March 9,
2016.

SUBCONTRACT AGREEMENT is attached to email for reference.




                                                                     TOTAL DUE:   US$2,000,000.00

contact)jnawaz@businessefficiencysolutions.com
with)any)questions)regarding)this)invoice.




                                                                                       Exhibit 15
                                                                                       Page 65
Case 8:21-cv-01330 Document 1-1 Filed 08/11/21 Page 43 of 45 Page ID #:66




                 EXHIBIT 16
                                                                Exhibit 16
                                                                Page 66
Webmail | Email                                           https://webmail05.register.com/mm/email#print/INBOX/24/66202...
                   Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 44 of 45 Page ID #:67

                                                      Annex-AD/3                                                      Pg 340
         : Invoice - Subcontract Agreement for Kasur Safe City
 Sun, Nov 4, 2018 10:44 pm
 From: Chengqianbing
 To: jnawaz@businessefﬁciencysolutions.com
 Cc: Liwen (allwen),Wangzheng (Will, Legal),Liuxin (Job), Hide


  Dear Javed,

    It is very strange to get the invoice about the scope of work in Kasur, as a matter of fact, Kasur is not new project, and
  rather it is a part of scope of work in the Lahore safe city project. In addition, there is no such applicable software and your
  company does not provide any service in the scope of work in Kasur, therefore, Huawei will not accept your invoice and will
  not be liable to make any payment for that invoice.



           : jnawaz@businessefficiencysolutions.com [mailto:jnawaz@businessefficiencysolutions.com]
              : 2018 11 3 6:44
           : Chengqianbing <chengqianbing@huawei.com>; Liwen (allwen) <allwen.liwen@huawei.com>
        : Invoice - Subcontract Agreement for Kasur Safe City



  Dear Bill,

  There was something wrong with earlier 2 emails (invoice number) bearing the same subject line: (Invoice - Subcontract
  Agreement for Kasur Safe City).


  Thank you,


  Javed
  ---------------------------------------


         "jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)"
  <jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)>
         Fri, Nov 2, 2018 6:26 pm
       "Chengqianbing" <chengqianbing@huawei.com (mailto:chengqianbing@huawei.com)>, "liwen (allwen)"
  <allwen.liwen@huawei.com (mailto:allwen.liwen@huawei.com)>
              Invoice - Subcontract Agreement for Kasur Safe City


  Dear Bill,


  Please find attached;
  (i) Invoice for Subcontractor Agreement re: Kasur Safe City, and
  (ii) "Subcontractor Agreement" (Lahore and Future Safe Cities), pertaining to the invoice.


  Huawei is in breach of the attached Subcontractor Agreement as it has violated Section 2 on Page 1, which states:


  "2. PAYMENT TERMS.
  Paragraph 2: "Huawei agrees to pay to Subcontractor an equal amount of percentage (%) of mobilization advance (initial 1st
  payment) that it receives from each Future Projects (Kasur) within 30 days of receipt of each payment by Huawei...

  Paragraph 4: Huawei agrees to inform subcontractor, in writing, within 7 days of any payment received by Huawei that is
  related to the Software Applications/Systems subcontracted to BES for each Future Projects (Kasur). Huawei agrees to make
  such payments to subcontractor within 30 days of receipt by Huawei of each such payment for each Future Projects..."




  Please note that the Subcontract Agreement is entirely separate from the Consulting Agreement. The invoice for Consulting Agreement has



                                                                                                                  Exhibit 16
                                                                                                                  Page 67
Webmail | Email                                          https://webmail05.register.com/mm/email#print/INBOX/24/66202...
                  Case 8:21-cv-01330 Document 1-1 Filed 08/11/21    Page 45 of 45 Page ID #:68


  been emailed to you with cc to Mr. Liwen earlier.


  Please expedite payment for both Invoices re: Kasur Safe City.


  Thank you,



  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638
  United States of America
  tel: 1.714.609.0452
  email: jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)




  Javed A. Nawaz
  President & CEO
  Business Efﬁciency Solutions, LLC
  14752 Beach Blvd, Suite 123
  La Mirada, California, 90638
  United States of America
  tel: 1.714.609.0452
  email: jnawaz@businessefﬁciencysolutions.com (mailto:jnawaz@businessefﬁciencysolutions.com)




                                                                                                Exhibit 16
                                                                                                Page 68
